       Case 9:19-bk-11879-MB                       Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                         Desc
                                                   Main Document Page 1 of 16


Attorney or Party Name, Address, Telephone & FAX .                              FOR COURT USE ONLY
Numbers, State Bar Number & Email Address
 Susan J. Salehi, SBN 154946
 3639 E. Harbor Blvd., #103
 Ventura, CA 93001
 (805) 654-1467 Fax (805) 830-0387
 www.bkhelpnow.com




o Debtor appearing without attorney
I&l   Attorney for Debtor

                                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

List all names (including trade names) used by Debtor                         I CASE NUMBER:
within the last 8 years.                          .
                                                                                CHAPTER 13
In re:
                                                                                                     CHAPTER 13 PLAN
 FERNANDO MINJARES, JR. and ROSEMARY
 MINJARES                                                                                                  \g] Original
                                                                                                   D 1st Amended*
                                                                                                   D 2nd Amended*
                                                                                                   D_Amended*
                                                                                  *list below which sections have been changed:




                                                                                               [FRBP 3015(b); LBR 3015-1]
                                                                                11 U.S.C. SECTION 341(a) CREDITORS' MEETING:
                                                                                Date:
                                                                                Time:
                                                                                Address:



                                                                                PLAN CONFIRMATION HEARING: [LBR 3015-1(d)]
                                                                                Date:    .
                                                                                Time:
                                                                                Address:


                                                                  Debtor(S).\

                    "Bankruptcy Code" and"11 U.S. C." refer to the United states Bankruptcy Code, Title 11 of the United States Code.
             "FRBP" refers to the Federal Rules of Bankruptcy Procedure.· "LBR" and "LBRs" refer to the Local Bankruptcy Rule(s) of this court.

              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of Californi~,

April 2019                                                                 Page 1                                 F 3015·1.01.CHAPTER13.PLAN
        Case 9:19-bk-11879-MB                      Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                         Desc
                                                   Main Document Page 2 of 16


Part 1: PRELIMINARY INFORMATION
TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors in a jOint bankruptcy case): This
Chapter 13 Plan (Plan) sets out options that may be appropriate in some cases, but the presence of an option in this Plan
does not indicate that the option is appropriate, or permissible. in your situation. A Plan that does not comply with local rules
and judicial rulings may not be confirmable. Voushould read this Plan carefully and discuss it with your attorney if you have
one. If you do not have an attorney. you may wish to consUlt one.

TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
reduced. modified. or eliminated. Vou should read this Plan carefully and discuss it with your attorney if you have one. If
you do not have an attorney, you may wish to consult one.

PLEASE NOTE THAT THE PROVISIONS OF THIS PLAN MAY BE MODIFIED BY ORDER OF THE COURT.

If you oppose this Plan's treatment of your claim or any provision of this Plan, you or your attorney must file a written
objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation. However, the
amounts listed on a proof of claim for an allowed secured or priority claim control over any contrary amounts listed in the
Plan. The Bankruptcy COtirt may confirm this plan without further notice if no objection to confirmation is filed. See FR(?P
3015. In addition, you must file a timely proof of claim in order to be paid under any plan. See LBR 3015-1 and FRBP
3002(a).
Defaults will be cured using the interest rate set forth below in the Plan.

The following matters may be of particular importance to you:

Debtor must check one box on each line to state whether or not this Plan includes each of the following items. If
an item is checked as. "Not included, " if both boxes are checked, or neither box is checked, the item will be
ineffective if set out later asa provision in this Plan.

  1.1    Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3B
         and/or Section IV (11 U.S.C. § 506(a) and (d»:                                          .
         o  Included IBl Not included

  1.2    Avoidance of a judicial lien or nonpossessory, non purchase-money security interest, set out in Section IV
         (11 U.S.C. § 522(f)):
         Dlncluded IBl Not included

  1.3    Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
         pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
         term of 60 months:
         D Included IBl Not included
  1.4    Other Nonstandard Plan provisions, set out in Section IV:
            Included [8] Not included                     (


ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM, EXCEPT
AS PROVIDED IN FRBP 3002(a). A Debtorwhose Plan is confirmed may be eligible thereafter to receive a discharge of
debts to. the extent specified in 11 U;S.C. § 1328.

Regardless of whether this Plan treats a claim as secured or unsecured, any lien securing such claim is not avoided other
than as ~rovlded by law or order of the court.




             This form is mandatory. It has been approved for use in the ~nited States Bankruptcy Court·for the Central District of California.

April 2019                                                                 Page 2                                 F 3015-1.01.CHAPTER13.PLAN
       Case 9:19-bk-11879-MB                       Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                          Desc
                                                   Main Document Page 3 of 16

Part 2: PLAN TERMS
Debtor proposes the following Plan terms and makes the following declarations:
Section I. PLAN PAYMENT AND LENGTH OF PLAN
  A. Monthly Plan Payments will begin 30 days from the date t,he bankruptcy petition was filed. If the payment due date
       falls on the 29 th , 30th , or 31 st day of the month, payment is due on the 1st day of the following month (LBR
       3015-1 (k){1 )(A».                                                   .
             Payments by Debtor of:
             $ 2,155.77                 per month for months 1 through ~ totaling $ 129,346.20
             $                          per month for months _ _ through _ _ totaling $,_ _ _ _ _ _,
             $                          per month for months _ _ through _ _ totaling $_ _ _ _ __
             $                  }       per month for months _ _ through _ _ totaling $._ _ _ _ __
             For a total plan length of ~ months totaling $129,346.20
  B.   Nonpriority unsecured claims.
             The total amount of estimated non-priority unsecured claims is $ 122,913.62
             1.      Unless otherwise ordered by the court, after Class 1 through Class 4 creditors are paid, allowed nonpriority
                     unsecured claims that are not separately classified (Class 5) will be paid pro rata per the option checked
                     below. If both options below are checked, the option providing the largest payment will be effective,


                     a.   I&l   "Percentage" plan: 0.00             % of the total amount of these cla,ms, for an estimated total payment
                                of$O.OO
                     b.   0     "Residual" plan: The remaining funds, after disbursements have been made to all other
                                creditors provided for in this Plan, estimated to pay a total of $             and                                 % to
                                claims in Class 5. The amount distributed to Class 5 claims may be less than the amount
                                specified here depending on the amount of secured and priority claims allowed.
             2.      Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
                     unsecured claims will be made in at least.the greater of the following amounts:
                     a. the sum of $ 0.00              , representing the liquidation value of the estate in a hypothetical
                        Chapter 7 case under 11 U.S.C. § 1325{a){4), or
                     b. if Debtor has above-median income and otherwise subject to 11 U.S.C. § 1325(b), the sum of
                        $ 0.00            , representing all disposable income payable for 60 months under the means test.
  C. Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during
     the Plan term within 14 days of filing the return and, unless thePlanprovides 100% payment to nonpriority
     unsecured creditors (Glass 5), will turn over to the Chapter 13 Trustee all federal and state income tax refunds'
     received for the term of the plan. The Debtor may retain a total of $500 of the sum of the federal and state tax
     refunds for each tax year. Income tax refunds received by the debtor and turned over to the Chapter 13 Trustee or
     directly turned over to the Chapter 13 Trustee by the taxing authorities do not decrease the total amount of
     payments stated in Section I.A. , above. The refunds are pledged to the plan in addition to the amounts stated in
     Section I.A. and can be used by the Chapter 13 Trustee to incre~se the percentage paid to general unsecured
     creditors without further order of the Bankruptcy Court.
  D. In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1(c), the
     Chapter 13 Trustee is authorized, but not required, to commence paying those charges 90 days after that notice is
     filed, unless within that time the Debtor contests those charges by filing a motion to determine payment under FRBP
     3002.1 (e) or agrees to pay those charges by filing a motion to modify this Plan.




             This form is mandatory. it has.been approved for use in .the United States Bankruptcy Court for the Central District of California.

April 2019                                                                 Page 3                                  F 3015·1.01.CHAPTER13. PLAN
       Case 9:19-bk-11879-MB                       Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                         Desc
                                                   Main Document Page 4 of 16

  E. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim secured
     by personal property where such security interest is attributable to the purchase of such property and preconfirmation
     payments on leases of personal property whose allowed claim is impaired by the terms proposed in this Plan. Debtor
     must make preconfirmation adequate protection payments and preconfirmation lease payments to the Chapter 13
     Trustee for the following creditor(s) in the following amounts:                                    .




                Is Fargo Dealer Svcs.




       Each adequate protection payment or preconfirmationlease payment will accrue beginning the 30th day from the
       date of filing of the case. The Chapter 13 Trustee must deduct the foregoing adequate protection payment(s) and/or
       preconfirmation lease payment from Debtor's Plan Payment and disburse the adequate protection payment or
       preconfirmation lease payment to the secured creditor(s) at the next disbursement or as soon as practicable after the
       payment is received and posted to the Chapter 13 Trustee's account. The Chapter 13 Trustee will collect his or her
       statutory fee on all receipts made· for preconfirmation adequate protection payments or preconfirmation lease
       payments.                                  .
  F.   Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the ordinary
       course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.
  G. The Chapter 13 Trustee is authorized to disburse funds after the date Plan confirmation is announced in open court.
  H. Debtor mustfile timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
     appropriate taxing authorities.
  I.   Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable after
       the date of the filing of the bankruptcy petition.
  J.   If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
       creditor on that lien until the Plan confirmation order is entered.
  K.   Debtor must pay all required ongoing property taxes and insurance premiums for all real and personal property that
       secures claims paid under the Plan.
Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:
       Except as otherwise provided in this Plan, the Chapter 13 Trustee must disburse all available funds for the payment
       of claims as follows:
A.     ORDER OF PAYMENT OF CLAIMS:
       1st If there are Domestic Support Obligations, the order of priority will be:
                (a) Domestic Support Obligations and the Chapter 13 Trustee's fee not exceeding the amount accrued on Plan
                    Payments made to date;         ,
                (b) Administrative expenses (Class 1(a» until paid in full;
              If there are .!lQ DomesticSupport Obligations, the order of priority will be:
                (a) The Chapter 13 Trustee's fee not exceeding the amount accrued on Plan Payments made to date;
                (b) Administrative expenses (Class 1(a» until paid in full.
       2nd Subject to the 1st paragraph, pro rata to all secured claims _and all priority !.lnsecured claims until paid in full except
           as otherwise provided in this Plan.
       3rd Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment will
           be made on nonpriority unsecured claims until all the above administrative, secured and priority claims have been
           paid in ·full unless otherwise provided in this Plan.


             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                 Page 4                                 F 3015·1.01.CHAPTER13.PLAN
        Case 9:19-bk-11879-MB                        Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                        Desc
                                                     Main Document Page 5 of 16


        B.     CLASSIF,ICATION AND TREATMENT OF CLAIMS:


                                1                                         CLASS 1


                         ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507

 Class 1 claims will be paid in full pro rata. Any treatment that proposes to pay claims in Class 1(a) or 1(b) less than in
 full must be agreed to in writing by the holder of each such claim and specifically addressed in Section IV.D.

 Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any
 allowed administrative expense, controls over any contrary amount listed below.




 (1 )        Chapter 13 Trustee's Fee ­ estimated at 11 % of all payments to be made to all classes through this Plan.
                                                                                        \



 (2)         Attorney's Fees                             $ 3,250.00                                                    $ 3,250.00

 (3)         Chapter 7 Trustee's Fees

 (4)         Other




  (1)        Internal Revenue Service                     $74,285.29                          0.00%                    $ 74,285.29
  (2)        Franchise Tax Board                          $ 400.00                           0.00%                     $400.00
  (3)        Domestic Support Obligation                                                      0.00%

  (4)        Other                                                                            0.00%
                                I

 c.     Domestic SUPPo1 Obligations that have been assigned to a governmental unit and are not to be paid In full In the
        Plan pursuant to ~ 1 U.S C. §1322(a)(4} (thiS proVIsion requires that payments in Part 2 Section l.A be for a term of
        60 months)              I
        (speCify creditor name).

 Wells Fargo Dealer Svcs.                                                                     0.00%                              0.00%

                                                                                              0.00%                               0.00%


o See attachment for additional claims in Class 1.




               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                   Page 5                                 F 3015·1.01.CHAPTER13.PLAN
        Case 9:19-bk-11879-MB                         Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                        Desc
                                                      Main Document Page 6 of 16

                               l                                           CLASS 2


                    CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR'S PRINCIPAL RESIDENCE
                       ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DUE

 Check one.

  o       None. If "None" is checked, the rest of this form for Class 2 need not be completed.

  I8l     Debtorwill maintain and make the current contractual installment payments on the secured claims listed below, with
          any changes required by the applicable contract and noticed in conformity with any applicable rules. Unless otherwise
          ordered by the court, these payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as
          specified below. Debtor will cure the prepetition arrearages, if any, on a listed claim through disbursements by the
          Chapter 13 Trustee, with interest, if any, at the rate stated.

          The arrearage amount stated on a proof of claim controls over any contrary amount listed below.




                                               2311                                  0.00%          $ 0.00              $0.00

.IPMCB 2nd mortgage                            3002
                                           !                                       0.00%            $0.00               .$ 0.00




o See attachment for additional claims in Class 2..
          :                    I
                               I'                                        CLASS 3A


                                      UNIMPAIRED CLAIMS TO BE PAID DIRECTLY BY DEBTOR
 Check one.

    [8]       None. If "None" is checked, the rest of this form for Glass 3A need not be completed.

    o    Debtor will make regular payments, including any preconfirmation paymEmts, directly to the following creditors
 in accordance with the terms of the applicable contract (Include Creditor Name and Last 4 Digits of Account Number):




 The claims of these creditors are unimpaired under the plan.



o See attachment for additional claims in Class 3A.

              This form is. mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                  Page 6                                  F 3015·1.01.CHAPTER13.PLAN
      Case 9:19-bk-11879-MB                        Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                         Desc
                                                   Main Document Page 7 of 16




               CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE BIFURCATED
                            AND PAID IN FULL DURING THE TERM OF THIS PLAN.

 Check one.

    o        None. If "None" is checked, the rest of this form for Class 38 need not be completed.

    [gj      Debtor proposes:

             Bifurcation of Claims - Dollar amounts/lien avoidance. Except as provided below regarding bifurcation of
             claims into a secured part and an unsecured part, the claim amounts listed on a proof of claim control this
             Plan over any contrary amounts listed below.

                  (a)   §ifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this
                        Plan, the dollar amount of secured claims in this Class 38 should be as set forth in the column
                        headed "Secured Claim Amount." For that dollar amount to be binding on the affected parties, either

                         (i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim
                             and/or avoiding the lien, or

                         Oi) Debtor must complete and comply with Part 2 Section IV.C., so that the Plan itself serves as such
                             a motion; the "Included" boxes must be checked in Part 1 Paragraphs 1.1 and/or 1.2 (indicating
                             that this Plan includes valuation and lien avoidance, and/or avoidance of a judicial lien or
                             non possessory, nonpurchase-money lien in Section IV.C.); and this Plan must be confirmed - if
                             anyone of those conditions is not satisfied, then the claim will not be bifurcated into a secured
                             part and an unsecured part pursuant to this sub-paragraph.

                 (b)     Bifu reated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured claim
                         will be treated as a nonpriority unsecured claim in Class 5 below.




  One Main Financial
                                             3292         $16,425.00        $2,500.00             6.00%        $ 48.00               $ 2,900.00


                                                                                                  0.00%




o   See attachment for additional claims in Class 38.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                 Page 7                                 F 3015..1.01.CHAPTER13.PLAN
      Case 9:19-bk-11879-MB                        Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                           Desc
                                                   Main Document Page 8 of 16


                              I:                                          ClASS3C


                    CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID
               IN FULL DURING THE TERM OF THIS PLAN (WITHOUT BIFURCATION), INCLUDING CURE OF
                                          ARREARS, IF APPLICABLE.

 Check all that apply.

    o        None. If "None" is checked, the rest orthis form for Class 3C need not be completed.

    o        Debtor proposes to treat the claims listed below as fully secured claims on the terms set forth below. These
             claims will not be bifurcated. The claim amounts listed on a proof of claim control this Plan over ~ny contrary
             amounts listed below.




    I8l      Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
             claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan.
             These payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below.
             Debtor wiUcure and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the
             Chapter 13 Trustee, with interest, if any, at the rate stated. The dollar amolint of arrearage stated on a proof of
             claim cQntrols over any contrary amount listed below.




o    See attachment for additional claims in Class 3C.




             This form is manciatory. It has been approved for· use in the. United States Bankruptcy Court for the Central District of California.

April 2019                                                                  Page 8                                  F 3015-1.01.CHAPTER13.PLAN
       Case 9:19-bk-11879-MB                       Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                         Desc
                                                   Main Document Page 9 of 16


                                 :      ,                              CLASS 3D


                                            SECURED CLAIMS EXCLUDED FROM 11 U.S.C. §506

 Check one.

   ~ None. If "None" is checked, the rest of this form for Class 3D need not be completed.

   o    The claims listed below were either:

   1. Incurred within· 91 0 days before the petition date and secured by a purchase money security interest in a motor
      vehicle acquired for the personal use of Debtor, or
   2. Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
      value.
 These claims will be paid in full under this Plan with interest at the rate stated below. The claim amount stated on a
 proof of-claim controls over any contrary amount listed below.




                                                                                             0.00%

                                                                                             0.00%

                                                                                             0.00%



o See attachment for additional claims in Class 3D.




                              -
             This form is manclatory. It has been approved for use in the United Slates Bankruptcy Court for the Central District of California.

April 2019                                                                 Page 9                                  F 3015·1.01.CHAPTER13.PLAN
        Case 9:19-bk-11879-MB                     Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                          Desc
                                                  Main Document Page 10 of 16


                                                                          CLASS 4


                                OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE
                                 AFTER THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE,
                                    WHICH ARE PROVIDED FOR UNDER 1.1 U.S.C.§1322(b)(5)

    Check one.

    [g] None. If "None" is checked, the rest ofthis form for Class 4 need not be completed.

    o    Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
         claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
         payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will .
         cure and pay the prepetition arre:arages, jf any, on a claim listed below through disbursements by the Chapter 13
         Trustee, with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls
         over any contrary amount listed below.




                                                                                                                                           o Trustee
                                                                                       0.00%
                                                                                                                                           o Debtor
                                                                                      0.00%
                                                                                                                                           o Trustee
                                                                                                                                           o Debtor


o    See attachment for additional claims in Class 4.




---------------------------------------------------------------
             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 10                                 F 3015·1.01.CHAPTER13.PLAN
        Case 9:19-bk-11879-MB                     Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                         Desc
                                                  Main Document Page 11 of 16

                                                       ,           ,
                                                                       J   CLASS 5A




                                          SEPARATE CLASSIFICATION:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
  IZl    None. If "None" is checked,the rest of this form for Class 5 need not be completed.

                                                       ,   I   I           GLASS 58
                                                       j           t       "




D   See attachment for additional claims in Class 5.




             This form is mandatory. It has been approved for use in the United States Bimkruptcy Court for the Central District of California.

April 2019                                                                 Page 11                                F 3015·1.01.CHAP·rER13.PLAN
      Case 9:19-bk-11879-MB                       Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                         Desc
                                                  Main Document Page 12 of 16

                                                     1                t    1/    I       I

                                                         I',
                                                         I   1
                                                                 ,
                                                                 I
                                                                     ':
                                                                          !,
                                                                                ',   'CLA~S ,6
                                                                                     I ,              ,
                                                             ,            '!,



                                                                 SURRENDER OF COLLATERAL
    Check one.
          None. If "None" is checked, the rest of this form for Class 6 need not be completed.
    [gj Debtor elects to surrender to each creditor listed below the collateral that secures the creditor's claim. Debtor
        requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only
          and that the stay under 11 U.S.C. §1301 be terminated in all respects. Any allowed unsecured claim resulting from
          the disposition of the collateral will be treated in Class 5 above.
             Cred't
                 lor Nama:                                                                                Descnp1lon:
                                                                                                               . f
          Kia Motor Finance - the debtors' daughters drives this car                                2019 Kia Optima                          j

          and makes the loan payments
                                         -



          See attachment for additional claims in Class 6.




                                           EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 Any executory contracts or unexpired IE~ases not listed below are deemed rejected.

 Check one.

    [gj      None. If "None" is checked, the rest of this form for Class 7 need not be completed.

             The executory contracts and unexpired leases listed below are treated as specified (identify the contract or
             lease at issue and the other p6Irty(ies) to the contract or lease):

       Creditor Name: ,_ _ _._ _.......____-'-~~_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       Del.:.cription:
                                 D
                                        -------------- Assumed; cure amount (if any): $,_ _ _ _ _ __
                                      Rejected
                                                                                                  to be paid over           months

       Creditor Name: _--,._ _ __

       Description:
                                 D    Rejected                                               tJ   Assumed; cure amount (if any): "'________,
                                                                                                  to be paid over          months

       Payments to be cured within _ _ months of filing of the bankruptcy petition. All cure payments will be
       made through disbursements b~' the Chapter 13 Trust.ee.


          See attachment for additional claims in Class 7.




------------------,------_._,-,--------------------------------------------­
             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                           Page 12                            F 3015·1.01.CHAPTER13.PLAN
                                                                                                                                      !
      Case 9:19-bk-11879-MB                               Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                   Desc
                                                          Main Document Page 13 of 16

Section III. PLANSUMMARY
                                    '        l'           ,
                                I
                               "I        ';,1     !   I   I

                         CLASS 1a                                                                                   $ 3,250.00
                        CLASS 1b                                                                                   $ 74,695.29
                        CLASSic                                                                                           $ 0.00
                        CLASS 2                                                                                           $ 0.00
                        CLASS 38                                                                                     $ 2,900.00
                                        3C                                                                         $ 35,683.00
                                                                                                                          $ 0.00
                                                                                                                          $0.00
                                                                                                                          $ 0.00
                                                                                                                          $0.00
                                                                                                                          $0.00
                                                                                                                 $ 116,528.29

                                                                                                                   $12,181.11



Section IV.        NON~STANDARD                       PLANPROViSI.ONS
       DNone. If "None" is checked, the rest of Section IV need not be completed.
       Pursuant to FREIF' 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this
       separateSection IV ofthis Plan and must check off the "Included" box or boxes in Paragraphs 1.1, 1.2, 1.3
       and/or 1.4 of Pal11 of this Pian. Any nonstandard Plan provision that does not comply with these
       requirements is ineffective. ,A nonstandard Plan provision means any Plan provision not otherwise included in
       this mandatory Chapter 13 Plan form, or any Plan provision deviating from this form.
       The nonstandard Plan provisions seeking modification of liens and security interests address only those
       liens and securilty interests known to Debtor, and known to be subject to avoidance, and all rights are
       reserved as to any matters not currently known to Debtor.
       I8l   A. Debtor's Intent to File Separate Motion to Value Property Subject to Creditor'S Lien or Avoid Creditor's Lien
                [11 U.S.C. § 506(a} and (dE Debtor will file motion(s) to value real or personal property ofthe bankruptcy
                estate and/or to avoid a lie,n pursuantto 11 U.S.C § 506(a) and (d), as specified in Attachment A.
       D     B. Debtor's Intentto File Separate Motion to Avoid Creditor's Judicial Lien or NonpoSsessory, Nonpurchase
                Security Interest I'll U.S.C. § 522(fll Debtor willfile a Motion to avoid a judicial lien or nonpossessory,
                   nonpurchase-money security interest, on real or personal property of the bankruptcy estate listelil below
                   pursuant to 11 U.S.C § 52.2(f). If the court .entersan order avoiding a lien under 11 U.S.C. § 522(f), the
                   Chapter 'I 3 Trustee will not pay any claim filed based on that lien as a secured clajm.  .
              Name of Creditor Lienholdel'/Servicer: _ _~_ _ _ _ _"--_ _ _ _ _ _ _--.-_ _ _ _ _ __
              Description of lien and collateral (e.g., 2 nd lien on 123 Main St.): . . , . . . _ - - - - - - - _ _ _ , - - - - - ­


              Name of Creditor I..ienlholde,·/Servicer: _ _--'-,-'_ _ _ _--'--'_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              Description oflienand collateral (e.g., 2 nd lien on 1231111ain St.): _ _ _ _ _ _ _ _ _ _ _ _ _ __


              D    See attachment for any additional liens. and security interests to be avoided by separate 11 U.S.C. § 522(f)
_ _ _ _ _motion.
         _ _..............                   _ _ _................
                                                               -_  ­ _ _ _ _ _ _......_ _ _i.-_ _ _ _ _ _ _ _ _ _ _ _ _ __

             This form is man{latory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                 Page 13                                 F 3015-1.01.CHAPTER13.PlAN
      Case 9:19-bk-11879-MB                       Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                             Desc
                                                  Main Document Page 14 of 16


      o C.        Debtor's Reguest in this Plan to Modify Creditor's Secured Claim and Lien. Debtor proposes to modify the
                  following secured claims and liens in this Plan without a sepaFate motion or adversary proceeding - this
                  Plan will :SE~rve as the motion to value the collateraland/or avo.id the liens as proposed below. To use this
                  option, [)ebtor must serve this Plan, LBR Form F 301S-1.02.NOTICE.341.LlEN.CONFRM and all
                  related exhibits as instrlllcted in that form. Note: Not all Judges will grant motions to value and/or
                  avoid liens through this Plan. Please consult the specific Judge's InstructionslProcedures on the
                  court's weltJsite for mom information.


                            !Hilit.OR'S REQ!JEST TO MODIFY CREDITOR'S SECURED CLAIM AND LIEN
                 TO CREDITOR LIENHOL[)ERlSERVICER



                     ·0     Heal property coil;3teral (street address and/or legal description or document recording number,
                            including county clf recording):

                            (attachpage with lega/ description of propenyordocument recording number as appropriate).

                      o     Other collateral (add description such as judgment date, date and place of lien recording, book
                            <md page number):


                           1'I U.S,C. § 522{1} - Debtor seeks avoidance of your lien(s) on the above described collateral
                           elfective immediate:lyupon issuance of the order confirming this Plan.

                      01'1    U.S.C. § 506(a). and (d) - Debtor seeks avoidance of your lien(s) on the above described collateral
                           that will be effective upon the earliest to occur of either payment of the underlying debt determined
                           under non bankruptcy law or one of the following:
                      (checkclll that apply and see LBR Form F 4003-2.4.0RDERAFTERDISCH):
                      o    (1) discharge under 11 U.S.C. § 1328, or

                      o    (2) Upon completion of all Plan payments.

                 Value of collateral: ........................................................................................................ $_ _ _ _ __
                 Liens reducing equity (to which subject lieneen attach):
                              " ' - - - - -.._ - + $                       + $                         ::; $ - - - - - - ' )
                 Exemption (only appHcabl13 for lien avoidance under 11 U.S.C. § 522(f»: '" .............($                 )
                 Wherefor-e, Debtor requelsts that this court issue an order granting the foregoing property valuation
                 and/or Ihmavoidance Olt' the above-listed creditor on the above-described collateral in the form
                 AttachmEtlJi.! S, C and/or~ D to this Plan, as applicable. (Debtor must use and attach a separate
                 AttachmEmtB, C and/or IJ which are also mandatory court forms for modification of each secured
                 claim ancHien.)                        . .                                                 \
                 Amount of remaining secured claim (negative results should be listed as $-0-): .......... $._ _ _ _ _ __
                  Note: See other parts of'this Plan for the proposed treatment of any remaining secured claim (generally
                  Class 3).


    OSee attachmen;t(!s)for additional request(s) to modify secured claims and liens by this Plan.




                                         ·9 ......_ · _..............,.....             •

             This form is mandatory. it has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                    Page 14                                F 3015-1.01.CHAPTER13.PLAN
      Case 9:19-bk-11879-MB                        Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                         Desc
                                                   Main Document Page 15 of 16

    D        D. Other Non~Sitall1dard Plan Provisions (use attachment, if necessary):




V. REVESTING OF PF~OPERTY

         Property of the bankruptcy estate will not revest in Debtor until a discharge is granted or the case is dismissed or
         closed without discharge. Revesting willbe subject to all liens and encumbrances in existence when the case was
         filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
         converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in
         accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will not have any further
         authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any motion
         for proposed use, sale, or refinElnce as required by the LBRs. Prior to any discharge or dismissal, Debtor must
         seek approval of the court to purchase, sell, or refinance real property.


By filing this documell1t, the Attorney for Debtor, or Debtor if not represented by an attorney, also certify(ies) that
the wording and ordE~r ofthe provisions in this Plan areidenticaJ to those contained in the Central District of
California Chapter 13 Plan otihelr than any nonstandard Plan provisions included in Section IV.




Date: 11/11/2019




                                                                Debtor 1




____________________________dW_ _ _ _• _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _- - - ­




              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                 Page 15                                 F 3015·1.01.CHAPTER13.PLAN
     Case 9:19-bk-11879-MB                     Doc 2 Filed 11/12/19 Entered 11/12/19 17:39:08                                           Desc
                                               Main Document Page 16 of 16


                                ATTACHMENT A to Chapter 13 Plan/Confirmation Order
                                       (II U.S.C. §§ 506: valuationllien avoidance by separate motion(s»

[ ] None.   l/ "None" is checked, the rest ofthis Auachmenl A need not be completed
I. Creditor LienholderlServicer: One Main Financial
                  Sul?ject Lien (e.g., 2nd Lien on 123 Main St.): 2005 Chevrolet Suburban 1500 2WD



CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee. I certify under penalty of
perjury under the \awsof the United States of America that the information provided in this attachment is accurate to the best of my knowledge
after reasonable inquiry, and I acknowledge that the Chapter 13 Trustee has no duty to verify the accuracy of that information.




                 This fom is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California

                                                                     Page 12
                                                                                                           F 301S.1.01.CHAPTER13.PLAN
  April 2019
